*227OPINION
By HAMILTON, PJ.
If under these facts there is any violation of the zoning ordinance it is purely a technical one.
While many ordinances of like character are uniformly upheld, the courts have never surrendered the right to examine individual cases in 'the application and enforcement of the ordinance on the question of unreasonable enforcement. In the case under consideration, while this court would uphold the validity of the zoning ordinance if that question were before us, we are of opinion that to enforce the technical language thereof in this case would be an unreasonable application and oppressive to the defendant, and would violate her constitutional rights under the 14th Amendment of the Federal Constitution.
Our conclusion is, that the injunction should be denied and the petition dismissed at the costs of the appellant.
RICHARDS and ROSS, JJ, concur.